PER CURIAM: The issues in this case, concerning section 6 of “An Act in regard to attorneys general and state’s attorneys” (Ill. Rev. Stat. 1985, ch. 14, par. 6), have become moot. The appellant in this case, Alan C. Downen, brought this appeal in his “official capacity as State’s Attorney of Hamilton County.” Alan C. Downen is no longer State’s Attorney of Hamilton County. Since the issues are moot, we vacate the judgments of the appellate and circuit courts and remand the cause to the circuit court of Hamilton County with directions to dismiss the petition for the appointment of a special prosecutor. Judgments vacated; cause remanded with directions.